The trial court denied the city of Barnsdall a trial by jury and determined as a matter of equity that H.M. Curnutt, prior to his death September 21, 1941, had earned $10,000 by part performance of his contingent attorney's fee contract providing 40% of the amount, $35,000, subsequently recovered May 25, 1943, in an action brought by the city September 8, 1941, for pollution of its water reservoir.
The city's judgment for damages to its water supply was obtained by attorneys employed after Curnutt's death, under a contingent contract providing an attorney's fee of 30% of the amount paid.
Constitutionally, the right of trial by jury shall remain inviolate. Section 19, art. 2, Const. Unless a jury is waived, issues of fact arising in actions for the recovery of money shall be tried to a jury. 12 Ohio St. 1941 § 556[12-556].
Though by statute, 5 Ohio St. 1941 § 6[5-6], an attorney's lien is provided, upon failure of complete performance, of necessity an issue of fact arises, it is one of quantum meruit and is triable to a jury. It is only after the amount of an attorney's fee is determined that the court, in the exercise of its equity powers, may decree a lien against the recovery or a fund held in custodia legis. Wolfe v. Campbell, 107 Okla. 112,230 P. 506; Western States Oil  Land Co. v. Helms, 143 Okla. 206,288 P. 964.
There are cases where the amount of the attorney's fee is uncontradicted, Simpson v. Baker, 123 Okla. 118, 252 P. 834; Sterling Milk Prod. Co. v. Brown, 146 Okla. 302, 294 P. 117, and all necessary services are performed. In such cases no issue of fact arises as a condition precedent to the enforcement of a lien. Orwig v. Emerick, 107 Okla. 134,231 P. 234; Cooper v. Jackson, 104 Okla. 227, 231 P. 223. Otherwise, as in the last cited cases, "it was incumbent upon the attorney claiming the lien . . . to establish the amount he was entitled to recover". Where the amount is in dispute, a jury trial exists as a matter of right. Frame v. State ex rel.,196 Okla. 292, 164 P.2d 865.
There can be no difference in law between a mortgage lien and an attorney's lien. An attorney's lien is "analogous to lienscreated by statute, the better to serve laborers and otheremployees". Callahan v. Cawley  Riddle, 117 Okla. 58,245 P. 48. The determination of the amount of attorney's fee claimed is "the foundation of the right to a lien". Wolfe v. Campbell,107 Okla. 112, 230 P. 506; McCoy v. McCoy, 30 Okla. 379,121 P. 176.
Distinction and form between actions at law and suits in equity in this jurisdiction are abolished. 12 Ohio St. 1941 § 10[12-10]. There was no need, therefore, to determine the nature of the action. The action presented an issue of fact for the recovery of money, triable to a jury.
But if I err thus far, equity is out-raged by the decree sustained. Had Senator Curnutt lived to complete his contract, his recovery would have been $14,000, or 40% of the judgment in damages. The successor attorneys achieved that recovery on behalf of the city and were paid an attorney's fee of $10,500, being 30% provided in the subsequent contingent contract. The statute limits a contingent attorneys fee contract to 50% of the amount recovered, less costs of litigation; equity follows the law. Thus the cost of litigation to the city exceeded by $6,500 that provided by the original contract, and while a suitor may make several contingent attorney's fee contracts, nevertheless, under the facts presented in equity, the statutory limitation was exceeded. *Page 9 
The attorney is not to be excused from performing his contract simply because death was his misfortune and not his fault. Neither was the attorney's death the fault of the city, and so the city, as employer of the attorney, should neither gain nor lose in the contractual relation by reason of the attorney's death.
The proposed settlement, rejected upon advice of Senator Curnutt in his lifetime, is no criterion of the amount his administratrix is entitled to recover. Scales v. Wynne  Wynne (Tex. Civ. App.) 242 S.W. 515. I cannot, as a judge, nor may any other, or court, espouse such a "vicarious generosity", Blackhurst v. Johnson, 72 F.2d 644, for "where issue is joined as to the indebtedness due, either party is entitled to a trial by jury, as a matter of right". Scott v. Jones-Everett Machine Co., 82 Okla. 255, 200 P. 168; Conservative Oil Co. v. Graper,173 Okla. 127, 46 P.2d 441.
Two opinions (16 O.B.J. 1751, 17 O.B.J. 602) have been required to satisfy the majority view. One in reversal would better serve the ends of law.